DAYTON, J.
Action to recover broker’s commissions for obtaining a loan. The complaint was dismissed. Plaintiff appeals.
On August 25, 1908, defendant signed an agreement authorizing John Finclc (plaintiff’s assignor) to accept a mortgage for $9,500 upon specified premises, and whereby he undertook to pay 2 per cent, of the loan, disbursements, recording tax—the authorization to remain in force 60 days from its date, or at any time thereafter until revoked in writing. The loan was accepted, not long after August 25th, by the American Mortgage Company, concededly able and willing to make it, as appears from the record. Examination of the title developed that the premises were under foreclosure-, and the loan was not consummated, for the reason that the lis pendens was not canceled and arrears of taxes were not paid. The evidence also discloses that the defendant in the meantime had obtained a larger loan from other parties. Several rulings of the trial court may' be questionable; but, as performance of the agreement was shown by plaintiff to the point where defendant was responsible for its nonperformance, the judgment must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.